DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 16/931051, attorney docket A1005.0001. Application is assigned an effective filing date  07/16/2020 based on application filing date, and applicant is Applied Novel Devices, INC.  Applicant’s election without traverse of Invention group II, claims 12-15 and 18-20 in the reply filed on 4/18/2018 is acknowledged. Claims 1-11 and 16-17 have been withdrawn from consideration. Claims 12-15 and 18-20  are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-15 and 18-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a  source an body tie regions associated with each channel,  does not reasonably provide enablement for a single source electrode and dingle body tie region formed on multiple sidewall regions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. One skilled is a semiconductor engineer with a high level of skill with FET design and he would not be able to produce a single source distributed over multiple channels in a functioning device based on the disclosure and what is known in the art without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-15 and 18-20 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the sidewall (which is a 2-dimensional element) and the remaining structure.  The specification teaches that the sidewall is a sidewall of a channel structure, which is required for a working device.
 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites “a first semiconductor layer”, “is the first portion of the substrate” applicant is naming the same element with two names.  It is not clear if they are the same or different in any way.
Claim 12 recites “a first semiconductor layer having a surface with characteristic texture…” It is not clear what characteristic is being claimed.   
Claim 12 recites the limitation "a first metallic layer over a first side of the substrate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "separating the first semiconductor layer and the first metallic layer from a second portion of the substrate” There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “separating the first semiconductor layer and the first metallic layer from a second portion of the substrate leaving behind a complementary characteristic texture.  It is not clear how a texture is left behind. What is it behind, or when, is not clear.  In addition, it is not clear what the texture is complementary to, or how it relates to the characteristic texture.  
Claims 13-15 and 18-20 depend from claim 12 and carry the same defects.

Allowable Subject Matter
Claims 12, 13-15 and 18-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: As for claim 12,  the prior art does not teach or make obvious a vertical transistor with a body-tie region that has a portion of the back substrate surface that is textured by a stress separation step and metallized to form a drain region contact region on the texture.
Claims 13-15 and 18-20 depend from claim 12 and carry the same novel feature combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893